      Case 7:20-cv-00009 Document 48 Filed on 08/18/20 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       August 18, 2020
                          UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             § CIVIL ACTION NO. 7:20-CV-00009
                                                §
5.840 ACRES OF LAND, MORE OR                    §
LESS, et al,                                    §
                                                §
         Defendants.                            §

                               ORDER FOR POSSESSION

       On January 15, 2020, the United States filed a Complaint and Declaration of Taking

(Dkt. Nos. 1–2) with this Court in the above-referenced action. On March 13, 2020, the United

States filed its Opposed Motion for Order of Immediate Possession (Dkt. No. 16). The United

States seeks the surrender from Defendants of the estate defined as: a temporary, assignable

easement beginning on the date this Court grants possession to the United States and ending 12

months later. The easement being claimed consists of the right of the United States, its agents,

contractors and assigns to enter in, on, over and across certain tracts of land described with

more certainty in Schedules C and D of the Declaration of Taking (Dkt. No. 2).

        The easement being sought gives the United States the right to survey, make borings,

and conduct other investigations on the tracts of land described in the aforementioned

Schedules for the public purpose of conducting surveys, tests, and other investigatory work

needed to plan the proposed construction of roads, fencing, vehicles barriers, security lighting,

and related structures designed to help secure the United States/Mexico border within the State

of Texas. As part of the easement, the United States has acquired the right to trim and remove

any vegetative or structural obstacles on the properties that interfere with the aforementioned


1/3
      Case 7:20-cv-00009 Document 48 Filed on 08/18/20 in TXSD Page 2 of 3




purpose and work.

       The easement acquired reserves to the landowner(s), their successors and assigns all

rights, title and privileges as may be used and enjoyed without interfering with or abridging the

rights hereby acquired by the United States, subject to minerals and rights appurtenant and to

existing easements for public roads and highways, public utilities, railroads and pipelines.

       Now, having considered United States’ motion for possession, this Court finds the

following support for the United States’ motion:

       On January 15, 2020, the United States filed a proper complaint in the above-referenced

action for the condemnation (taking) of the Defendants’ property for temporary easements and

declaration of taking of those properties in accordance with 40 U.S.C. § 3114. See Dkt. Nos. 1–

2. On January 28, 2020, the United States deposited into the Registry of this Court the sum of

$100.00 as the estimated just compensation for the taking of the temporary easement to access

Defendants’ property (Dkt. No. 6), thus acquiring title to the temporary easement.

       This Court, therefore, ORDERS that all defendants to the above-referenced action and

all persons who own or claim ownership, possession and/or control of the property described in

the aforementioned Schedules must allow the United States access to the property subject to the

following terms:

       The United States is hereby granted the right to survey, make borings, and conduct

other related investigations on the tract of land described in the aforementioned Schedules for

the public purpose of conducting surveys, tests, and other investigatory work needed to plan the

proposed construction of roads, fencing, vehicles barriers, security lighting, and related

structures designed to help secure the United States/Mexico border within the State of Texas.

Additionally, the United States is granted the right to trim or remove any vegetative or


2/3
      Case 7:20-cv-00009 Document 48 Filed on 08/18/20 in TXSD Page 3 of 3




structural obstacles on the property that interfere with the aforementioned purpose and work.

The easement acquired by the United States will begin immediately and will end six (6)

months from the date this Order is entered. To the extent possible, the United States shall use

contractors that have appropriate liability insurance. Any questions concerning just

compensation for damages, if any, incurred by a defendant that have not been resolved will be

addressed by this Court at a later date if and when raised by that defendant.

       It is further ORDERED that the United States must provide Defendants 72-hour notice

before entering the property identified as tract RGV-RGC-5035.

       It is further ORDERED that Defendants shall have the right to object to the United

States’ entry on the property identified as tract RGV-RGC-5035 a total of two (2) times.

       It is further ORDERED that the United States cannot access the property identified as

tract RGV-RGC-5035 on Tuesday afternoons or Sundays.

       It is further ORDERED that the United States and its agents comply with current

Centers for Disease Control (CDC) guidance and local health authority orders related to

COVID-19.

       It is further ORDERED that a copy of this order shall be served by the United States

upon all owners, all parties claiming ownership, and all persons in possession or control of the

properties to the extent these are known.

       SO ORDERED this 18th day of August, 2020, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge




3/3
